Case 2:17-cv-05154-ES-SCM Document 146 Filed 01/22/20 Page 1 of 1 PageID: 2713



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


     STEVEN PRUNKEL                                 Civil Action No.
                  Plaintiff,                        2:17-cv-5154-ES-SCM
     v.
                                                    SUPPLEMENTAL
     COUNTY of BERGEN, et al                        SCHEDULING ORDER

                  Defendants.

          IT IS on this Wednesday, January 22, 2020 ordered that the Scheduling Order is

   hereby supplemented as follows:

   1. Expert depositions shall be completed by 4/24/2020.

   2. A telephone conference is scheduled with Judge Mannion on 6/8/2020 at 11:30 AM.
      Defendant(s)' counsel is to initiate the call.

   3. FAILURE TO COMPLY WITH THE TERMS OF THIS ORDER OR ANY
      SUBSEQUENT SCHEDULING ORDERS ENTERED BY THIS COURT MAY
      RESULT IN SANCTIONS. See Fed.R.Civ.P. 16(f) and 37.




                                                 1/22/2020 6:05:31 PM


   Original: Clerk of the Court
   Hon. Esther Salas, U.S.D.J.
   cc: All parties
       File
